     Case 2:20-cv-03833-SVW-SK Document 69 Filed 12/14/20 Page 1 of 4 Page ID #:634



 1    DURIE TANGRI LLP
      DARALYN J. DURIE (SBN 169825)
 2    ddurie@durietangri.com
      DAVID McGOWAN (SBN 154289)
 3    dmcgowan@durietangri.com
      JESSICA E. LANIER (SBN 303395)
 4    jlanier@durietangri.com
      217 Leidesdorff Street
 5    San Francisco, CA 94111
      Telephone: 415-362-6666
 6    Facsimile: 415-236-6300
 7 Attorneys for Defendants
   BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
 8 and TIMOTHY WHITE

 9    (Additional counsel continued on following page)
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13
      AKAYLA MILLER, individually and on           Case No. 2:20-cv-03833-SVW-SK
14    behalf of all others similarly situated,
                                                   DEFENDANTS’ NOTICE OF
15                            Plaintiff,           RECENT DECISION
16          v.
                                                   Ctrm: 10A
17    BOARD OF TRUSTEES OF THE                     Judge: Honorable Stephen V. Wilson
      CALIFORNIA STATE UNIVERSITY,
18
                              Defendant.
19
   HELEN RIFAT, individually and on behalf         Case No. 2:20-cv-04421-CJC-RAO
20 of all others similarly situated,
21                            Plaintiff,
22          v.
23    BOARD OF TRUSTEES OF THE
      CALIFORNIA STATE UNIVERSITY,
24
                              Defendant.
25

26

27

28

                          DEFENDANTS’ NOTICE OF RECENT DECISION /
                     CASE NOS. 2:20-CV-03833-SVW-SK & 2:20-CV-04421-CJC-RAO
     Case 2:20-cv-03833-SVW-SK Document 69 Filed 12/14/20 Page 2 of 4 Page ID #:635



 1    DURIE TANGRI LLP
      MICHAEL J. PROCTOR (SBN 148235)
 2    mproctor@durietangri.com
      ANDREW ESBENSHADE (SBN 202301)
 3    aesbenshade@durietangri.com
      953 East 3rd Street
 4    Los Angeles, CA 90013
      Telephone: 213-992-4499
 5    Facsimile: 415-236-6300
 6    CALIFORNIA STATE UNIVERSITY OFFICE OF GENERAL COUNSEL
      SUSAN WESTOVER (SBN 151211)
 7    swestover@calstate.edu
      WILLIAM HSU (SBN 108922)
 8    whsu@calstate.edu
      BRIAN VILLARREAL (SBN 234690)
 9    bvillarreal@calstate.edu
      MICHAEL T. TAM (SBN 260056)
10    mtam@calstate.edu
      401 Golden Shore
11    Long Beach, CA 90802-4210
      Telephone: 562-951-4500
12    Facsimile: 562-951-4956
13 Attorneys for Defendants
   BOARD OF TRUSTEES OF THE CALIFORNIA STATE UNIVERSITY
14 and TIMOTHY WHITE

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                         DEFENDANTS’ NOTICE OF RECENT DECISION /
                    CASE NOS. 2:20-CV-03833-SVW-SK & 2:20-CV-04421-CJC-RAO
     Case 2:20-cv-03833-SVW-SK Document 69 Filed 12/14/20 Page 3 of 4 Page ID #:636



 1          Defendants the Board of Trustees of the California State University and Chancellor
 2    Timothy White (Collectively “Defendants”) respectfully submit this Notice of Recent
 3    Decision to bring to the Court’s attention the decision from the Central District of
 4    California issued December 11, 2020, in Steven J. Lindner, et al. v. Occidental College,
 5    Case No. CV-20-8481-JFW(RAOx), granting defendant Occidental College’s Motion to
 6    Dismiss Plaintiffs’ First Amended Complaint. This decision is relevant to Defendants’
 7    motions to dismiss in both the Miller and Rifat matters pending before the Court. A true
 8    and correct copy of the Order Granting Motions to Dismiss is attached hereto as Exhibit
 9    A.
10

11    Dated: December 14, 2020                     DURIE TANGRI LLP
12
                                             By:               /s/ Andrew Esbenshade
13                                                             DARALYN J. DURIE
                                                              MICHAEL J. PROCTOR
14                                                              DAVID McGOWAN
                                                             ANDREW ESBENSHADE
15                                                              JESSICA E. LANIER
16                                                 Attorneys for Defendants
                                                   BOARD OF TRUSTEES OF THE
17                                                 CALIFORNIA STATE UNIVERSITY
                                                   and TIMOTHY WHITE
18

19

20
21

22

23

24

25

26

27

28
                                                1
                           DEFENDANTS’ NOTICE OF RECENT DECISION /
                      CASE NOS. 2:20-CV-03833-SVW-SK & 2:20-CV-04421-CJC-RAO
     Case 2:20-cv-03833-SVW-SK Document 69 Filed 12/14/20 Page 4 of 4 Page ID #:637



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on December 14, 2020 the within document was filed with the
 3    Clerk of the Court using CM/ECF which will send notification of such filing to the
 4    attorneys of record in this case.
 5                                                        /s/ Andrew Esbenshade
 6                                                        DARALYN J. DURIE
                                                         MICHAEL J. PROCTOR
 7                                                         DAVID McGOWAN
                                                        ANDREW ESBENSHADE
 8                                                         JESSICA E. LANIER
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                2
                           DEFENDANTS’ NOTICE OF RECENT DECISION /
                      CASE NOS. 2:20-CV-03833-SVW-SK & 2:20-CV-04421-CJC-RAO
